United States Department of Labor
Employees’ Compensation Appeals Board
__________________________________________
L.B., Appellant
and
DEPARTMENT OF COMMERCE, U.S.
CENSUS BUREAU, Philadelphia, PA, Employer
__________________________________________

)
)
)
)
)
)
)
)

Appearances:
Alan J. Shapiro, Esq., for the appellant1
Office of Solicitor, for the Director

Docket No. 21-1136
Issued: January 14, 2022

Case Submitted on the Record

DECISION AND ORDER
Before:
ALEC J. KOROMILAS, Chief Judge
JANICE B. ASKIN, Judge
PATRICIA H. FITZGERALD, Alternate Judge

JURISDICTION
On July 16, 2021 appellant, through counsel, filed a timely appeal from a June 7, 2021
merit decision of the Office of Workers’ Compensation Programs (OWCP). Pursuant to the
Federal Employees’ Compensation Act2 (FECA) and 20 C.F.R. §§ 501.2(c) and 501.3, the Board
has jurisdiction over the merits of this case.

1

In all cases in which a representative has been authorized in a matter before the Board, no claim for a fee for legal
or other service performed on appeal before the Board is valid unless approved by the Board. 20 C.F.R. § 501.9(e).
No contract for a stipulated fee or on a contingent fee basis will be approved by the Board. Id. An attorney or
representative’s collection of a fee without the Board’s approval may constitute a misdemeanor, subject to fine or
imprisonment for up to one year or both. Id.; see also 18 U.S.C. § 292. Demands for payment of fees to a
representative, prior to approval by the Board, may be reported to appropriate authorities for investigation.
2

5 U.S.C. § 8101 et seq.

ISSUE
The issue is whether appellant has met her burden of proof to establish a medical condition
causally related to the accepted September 6, 2020 employment incident.
FACTUAL HISTORY
On September 9, 2020 appellant, then a 46-year-old miscellaneous clerk, filed a traumatic
injury claim (Form CA-1) alleging that on September 6, 2020 she sustained a laceration to her left
hand requiring six stitches when she was attacked by a dog while in the performance of duty. She
indicated that she was affixing a form on an interviewee’s door when a dog suddenly pushed the
door open and attacked her. On the reverse side of the claim form appellant’s supervisor, N.M.,
acknowledged that appellant was injured in the performance of duty and certified that his
knowledge of the injury comported with the information provided by appellant.
Appellant submitted an incident report dated September 6, 2020. It indicated that on that
date she was going “door to door for her job … and was bitten by a dog.”
In an urgent care return to work form dated September 6, 2020, Rachel Davis, a certified
physician assistant, indicated that appellant may return to modified-duty work.
In a development letter dated September 16, 2020, OWCP informed appellant of the
deficiencies of her claim. It advised her of the type of factual and medical evidence necessary to
establish her claim and attached a questionnaire for her completion. OWCP afforded appellant 30
days to submit the requested evidence.
In a September 6, 2020 urgent care and visit summary report, Ms. Davis noted that
appellant was bitten by a dog on her left hand at a house that she was surveying for work. On
physical examination of the left hand she observed a laceration o n the inferior heel of hand, open
and bleeding. Ms. Davis assessed “dog bite of hand.”
In a summary report dated September 10, 2020, Dawn L. Bruni, a nurse practitioner, noted
that appellant was evaluated for a follow up after a dog bite on Sunday.
In a September 14, 2020 urgent care report, Ms. Bruni indicated that appellant was seen
for removal of sutures that were placed following a dog bite on the left hand. She reported that
the wound was healing well with minimal erythema and tenderness.
By decision dated October 29, 2020, OWCP denied appellant’s claim. It accepted that the
September 6, 2020 employment incident occurred, as alleged, but denied the claim finding that the
evidence of record did not include medical evidence containing a diagnosis from a qualified
physician in connection with the accepted employment incident.
On November 19, 2020 appellant, through counsel, requested a hearing before a
representative of OWCP’s Branch of Hearings and Review, which was held on March 22, 2021 at
which appellant’s representative cited to OWCP’s procedure manual and contended that OWCP
should accept the claim for a dog bite injury to the left hand. He also asserted that appellant
developed an infection as a result of the September 6, 2020 dog bite injury.
2

In an April 14, 2021 letter, Dr. Katelyn Atwater, a Board-certified internist, indicated to
counsel that secondary thrombocytosis “can be” an inflammatory response “not necessarily due to
a dog bite, but could be related.” She also noted that appellant’s secondary thrombocytosis had
resolved.
OWCP received a laboratory report dated October 12, 2020, which indicated the presence
of thrombocytosis.
By decision dated June 7, 2021, OWCP’s hearing representative modified the October 29,
2020 decision to find that appellant had established a medical diagnosis of thrombocytosis in
connection with the September 6, 2020 employment incident, but denied the claim, finding that
the medical evidence of record was insufficient to establish causal relationship.
LEGAL PRECEDENT
An employee seeking benefits under FECA 3 has the burden of proof to establish the
essential elements of his or her claim, including that the individual is an employee of the United
States within the meaning of FECA, that the claim was timely filed within the applicable time
limitation of FECA, 4 that an injury was sustained in the performance of duty, as alleged, and that
any disability or medical condition for which compensation is claimed is causally related to the
employment injury. 5 These are the essential elements of each and every compensation claim,
regardless of whether the claim is predicated upon a traumatic injury or an occupational disease.6
To determine whether a federal employee has sustained a traumatic injury in the
performance of duty, OWCP must first determine whether fact of injury has been established. 7
There are two components involved in establishing fact of injury. First, the employee must submit
sufficient evidence to establish that he or she actually experienced the employment incident at the
time and place, and in the manner alleged. 8 Second, the employee must submit evidence, in the
form of probative medical evidence, to establish that the employment incident caused a personal
injury.9

3

Id.

4

S.B., Docket No. 17-1779 (issued February 7, 2018); J.P., 59 ECAB 178 (2007); Joe D. Cameron, 41 ECAB
153 (1989).
5

J.M., Docket No. 17-0284 (issued February 7, 2018); R.C., 59 ECAB 427 (2008); James E. Chadden, Sr., 40
ECAB 312 (1988).
6

R.R., Docket No. 19-0048 (issued April 25, 2019); K.M., Docket No. 15-1660 (issued September 16, 2016); L.M.,
Docket No. 13-1402 (issued February 7, 2014); Delores C. Ellyett, 41 ECAB 992 (1990).
7

D.B., Docket No. 18-1348 (issued January 4, 2019); S.P., 59 ECAB 184 (2007).

8

D.S., Docket No. 17-1422 (issued November 9, 2017); Bonnie A. Contreras, 57 ECAB 364 (2006).

9

B.M., Docket No. 17-0796 (issued July 5, 2018); David Apgar, 57 ECAB 137 (2005); John J. Carlone, 41 ECAB
354 (1989).

3

The medical evidence required to establish causal relationship between a claimed specific
condition and an employment incident is rationalized medical opinion evidence. 10 The opinion of
the physician must be based on a complete factual and medical background of the employee, must
be one of reasonable medical certainty, and must be supported by medical rationale explaining the
nature of the relationship between the diagnosed condition and the specific employment factor(s)
identified by the employee.11 The weight of the medical evidence is determined by its reliability,
its probative value, its convincing quality, the care of analysis manifested, and the medical
rationale expressed in support of the physician’s opinion.12
Pursuant to OWCP’s procedures, no development of a claim is necessary where the
condition reported is a minor one which can be identified on visual inspection by a lay person (e.g.,
burn, laceration, insect sting, or animal bite). 13 No medical report is required to establish a minor
condition such as a laceration. 14
ANALYSIS
The Board finds that appellant has met her burden of proof to establish a laceration on her
left hand causally related to the accepted September 6, 2020 employment incident.
OWCP procedures provide that if a condition reported is a minor one, such as a burn,
laceration, insect sting, or animal bite, which can be identified on visual inspection by a lay person,
a case may be accepted without a medical report and no development of the case need be
undertaken, if the injury was witnessed or reported promptly, and no dispute exists as to the
occurrence of an injury; and no time was lost from work due to disability. 15 This section of
OWCP’s procedures further states that, in cases of serious injury (motor vehicle accident,
stabbings, shootings, etc.) if the employing establishment does not dispute the facts of the case,
and there are no questionable circumstances, the case may be accepted for a minor condition, such
as laceration, without a medical report, while simultaneously developing the case for other more
serious conditions. This is true even if there is lost time due to such a serious injury.16
Appellant noted on her claim form that she suffered a laceration to her left hand, which
required six stitches, following a dog bite injury. The Board finds that the description of the
condition, a dog bite to her left hand and resultant laceration, and history of injury, is the type of
10

S.S., Docket No. 19-0688 (issued January 24, 2020); A.M., Docket No. 18-1748 (issued April 24,
2019); Robert G. Morris, 48 ECAB 238 (1996).
11

M.V., Docket No. 18-0884 (issued December 28, 2018); I.J., 59 ECAB 408 (2008); Victor J. Woodhams, 41
ECAB 345 (1989).
12

James Mack, 43 ECAB 321 (1991).

13

Federal (FECA) Procedure Manual, Part 2 -- Claims, Causal Relationship, Chapter 2.800.6(a) (June 2011).

14

Id.; see B.H., Docket No. 20-1048 (issued September 15, 2021) (the Board accepted a laceration above a
claimant’s left eye as causally related to the accepted employment incident).
15

Supra note 13.

16

Id.

4

minor condition identifiable on visual inspection by a lay person for which OWCP’s procedures
allows the acceptance of a claim without a medical report from a qualified physician. 17 The
signature of N.M., appellant’s supervisor, on the September 9, 2020 Form CA-1acknowledged
appellant’s statement that she sustained a dog bite to her left hand while in the performance of
duty. Appellant promptly received medical treatment at an urgent care facility and the
September 6, 2020 report from Ms. Davis noted a laceration on appellant’s left hand, which
required stitches, following a dog bite. As the evidence of record establishes diagnosed visible
injuries, the Board finds that appellant has met her burden of proof to establish a laceration to her
left hand causally related to the accepted September 6, 2020 employment incident. 18 The case
will, therefore, be remanded for payment of medical expenses and any attendant disability.
The Board further finds, however, that appellant has not established the additional
condition of thrombocyclosis causally related to the September 6, 2020 employment injury. In an
April 14, 2021 letter, Dr. Atwater explained that thrombocytosis “can be” an inflammatory
response “not necessarily due to a dog bite.” The Board finds that her opinion is speculative in
nature. Dr. Atwater did not definitively opine that appellant developed thrombocyclosis as a result
of appellant’s September 6, 2020 employment injury, but merely noted that the condition “can be”
a response to a dog bite. 19 The Board has held that medical opinions that are speculative or
equivocal in character are of diminished probative value. 20 The Board finds, therefore, that this
evidence is insufficient to establish appellant’s burden of proof to establish additional medical
conditions as causally related to the accepted employment injury.
Appellant may submit new evidence or argument with a written request for reconsideration
to OWCP within one year of this merit decision, pursuant to 5 U.S.C. § 8128(a) and 20 C.F.R.
§§ 10.605 through 10.607.
CONCLUSION
The Board finds that appellant has met her burden of proof to establish a left hand laceration
causally related to the accepted September 6, 2020 employment incident. The Board further finds,
however, that she has not met her burden of proof to establish additional medical condition s as
causally related to the accepted September 6, 2020 employment injury.

17

Id.; see A.C., Docket No. 20-0703 (issued December 22, 2020) (the Board accepted an open leg wound due to a
dog bite as causally related to the accepted employment incident).
18

T.C., Docket No. 21-0513 (issued September 14, 2021) (the Board accepted a left finger contusion as causally
related to the accepted employment incident); see also B.C., Docket No. 20-0498 (issued August 27, 2020) (the Board
accepted a lumbar contusion as causally related to the accepted employment incident).
19

R.Q., Docket No. 20-0585 (issued September 10, 2021); P.D., Docket No. 18-1461 (issued July 2, 2019); C.M.,
Docket No. 19-0264 (issued December 19, 2019).
20

D.B., Docket No. 18-1359 (issued May 14, 2019); Ricky S. Storms, 52 ECAB 349 (2001).

5

ORDER
IT IS HEREBY ORDERED THAT the June 7, 2021 decision of the Office of Workers’
Compensation Programs is reversed in part and affirmed in part.
Issued: January 14, 2022
Washington, DC

Alec J. Koromilas, Chief Judge
Employees’ Compensation Appeals Board

Janice B. Askin, Judge
Employees’ Compensation Appeals Board

Patricia H. Fitzgerald, Alternate Judge
Employees’ Compensation Appeals Board

6

